EXHIBIT 10.42(a)

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 1 (the “Amendment”), dated and effective as of June 1, 2004
is entered by and between IMAGE ENTERTAINMENT, INC., a California corporation
(“Image”), and MARTIN W. GREENWALD, an individual  (“Executive”), with respect
to that certain Employment Agreement (the “Agreement”), dated April 1, 2004 by
and between Image and Executive.

 

The following shall amend the Agreement in effect with Executive as and to the
effect set forth herein.  Except as modified by this Amendment, the Agreement
with MARTIN W. GREENWALD remains in full force and effect.  Capitalized terms
used herein and not otherwise defined shall have the same meaning as in the
Agreement.

 

1.                                       The Table in Paragraph 3(a) “Base
Salary” is hereby deleted in its entirety and replaced with the following:

 

Period

 

Annual Rate

 

 

 

 

 

 

Year ending on the first anniversary of the date hereof

 

$

529,657

 

per year

 

 

 

 

 

Year ending on the second anniversary of the date hereof

 

$

556,140

 

per year

 

 

 

 

 

Year ending on the third anniversary of the date hereof

 

$

583,947

 

per year

 

IN WITNESS WHEREOF, this Amendment No. 1 was executed as of the date first
written above.

 

ACCEPTED AND AGREED:

 

 

IMAGE ENTERTAINMENT, INC.:

 

 

 

 

 

By:

/s/ Ira Epstein

 

 

 

Ira Epstein, Esq.

 

 

Chairman, Compensation Committee of the Board of Directors

 

 

 

 

 

MARTIN W. GREENWALD:

 

 

 

 

 

By:

/s/ Martin W. Greenwald

 

 

 

Martin W. Greenwald

 

 

--------------------------------------------------------------------------------